Citation Nr: 1517594	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1984 to May 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded the Veteran's claims in February 2014.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.

A November 2014 letter from a private physician was submitted after the most recent supplemental statement of the case was issued; accordingly, the RO has not yet considered this document.  On remand, the RO will have the opportunity to do so.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, review of the claims file shows that the Veteran has a workers' compensation file in connection with a 1992 back injury.  The existence of this file was noted in the December 2010 letter submitted by the Veteran's previous employer.  The 2010 letter also provided the contact information necessary for obtaining this file.  However, it does not appear that this file has been requested or obtained.  As such, the AOJ should attempt to obtain a copy of the Veteran's workers' compensation file and associate it with the claims file.

Second, the Board notes that there are conflicting medical opinions of record with regard to the Veteran's low back and left knee disorder claims, none of which are adequate to resolve the issues on appeal.  Specifically, the Veteran underwent a VA examination in February 2011, however, that examiner did not use the correct standard in addressing the Veteran's pre-existing left knee disorder claim and essentially relied upon a normal separation examination in providing a negative opinion regarding the Veteran's low back disorder claim.  As such, that examination was inadequate.  The Veteran underwent a second VA examination in March 2013.  The 2013 VA examiner did not fully address the Veteran's in service duties, his experience as a paratrooper or his post-service employment and activities in his opinion.  Additionally, following the March 2013 VA examination, the Veteran submitted medical opinions from two of his private doctors, which commented on the etiology of the Veteran's disorders.  

The Veteran's private doctor, Dr. JR, submitted an opinion letter dated April 2013, wherein he reported that the Veteran had two significant levels of disc degeneration and that such levels were advanced for someone of the Veteran's age.  He then opined that given the nature of the disability, a past trauma had occurred involving the Veteran's spine.  The Veteran's private doctor, Dr. CF, submitted several opinion letters, including a November 2014 letter, wherein she opined that the Veteran's current left knee and low back disorders were a direct result of in service injuries.  The Board notes, however, that neither Dr. JR nor Dr. CF reviewed the Veteran's service treatment records in providing their opinion and did not provide any specific details regarding what past trauma and/or in service injuries they were relying upon.  In regards to the Veteran's left knee claim, Dr. JR and Dr. CF also did not provide opinions addressing the Veteran's pre-service knee injury or the notation of a left knee disorder upon entry to the military.

As the Board finds that there is no medical opinion of record which has fully and adequately evaluated all of the medical evidence of record with regard to either the low back disorder claim or left knee disorder claim, the Board finds that new VA examinations are required in this case.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Attempt to obtain any workers' compensation records concerning the Veteran's back injury in 1992, as well as his employment records for 1992.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  If these records cannot be obtained, a memorandum should be associated with the claims file.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions must be provided.  

The examiner must then provide an opinion with respect to the following questions:

A)  Was the Veteran's left knee disorder, which was noted in his service entrance examination, at least as likely as not aggravated (i.e. permanently increased in severity) during active service?  

B)  If the answer to (A) is yes, was any such increase in severity clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease?

Please provide a complete explanation for the opinion, which specifically discusses the Veteran's lay testimony, as well as his military occupation specialty as a carpentry and masonry specialist and receipt of a parachute badge as listed in the Veteran's DD-214.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a new VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

Review of the claims file shows that the Veteran was diagnosed with scoliosis at his February 2011 VA examination.  

The examiner is asked to provide all current diagnoses involving the Veteran's low back.

First, if there is a diagnosis of scoliosis, the examiner is requested to provide the following opinions:

a) is the scoliosis a congenital disease or defect? (defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature, and diseases are any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown);

b) if a congenital defect, is the defect subject to a superimposed disease or injury due to service?;

c) if a congenital disease, was the disease aggravated or did it progress during service at a greater rate than normally expected according to accepted medical authority?

Second, for each low back diagnosis that is not scoliosis, the examiner must opine regarding each disorder whether it is at least as likely as not causally or etiologically related to the Veteran's military service.  

The examiner must address the following in all opinions:  1) the Veteran's in service military occupational specialty of carpentry and masonry and receipt of the parachute badge; 2) service treatment records; 3) the Veteran's reports of injuring his back in 1992 during post-service civilian employment, at various times while employed at a civilian position with the railroad, and while performing yard work; 4) the private medical opinions of Dr. CF and Dr. JR; and 5) the VA examination reports dated in 2011 and 2013.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




